 Case 5:20-cv-00210-JPB Document 19 Filed 02/17/21 Page 1 of 7 PageID #: 138




                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                     Wheeling

ROSSAHN BLACK,

                      Petitioner,

              V.                                         CIVIL ACTION NO. 5:20-CV-210
                                                         Judge Bailey

R. HUDGINS, Warden of FCI Gilmer,

                      Respondent.


               ORDER ADOPTING REPORT AND RECOMMENDATION

       The above-styled matter came before this Court for consideration of the Report and

Recommendation of United States Magistrate Judge Mazzone [Doe. 16]. Pursuant to this

Courts Local Rules, this action was referred to Magistrate Judge Mazzone for submission

of a proposed report and a recommendation (“R&R”). Magistrate Judge Mazzone filed his

R&R on January 29, 2021, wherein he recommends the respondent’s Motion to Dismiss

or for Summary Judgment [Doe. 12] be granted and the Petition for Habeas Corpus

Pursuant to 28 U.S.C.   §   2241 [Doe. 1] be denied and dismissed with prejudice. For the

reasons that follow, this Court will adopt the R&R.

                                     I. BACKGROUND

      The petitioner is a federal inmate incarcerated at FCI Gilmer in Glenville, West

Virginia. Petitioner, acting pro se, initiated this habeas corpus proceeding on September

28, 2020, pursuant to 28 U.S.C.     §   2241 challenging the validity of his sentence. The




                                               1
        Case 5:20-cv-00210-JPB Document 19 Filed 02/17/21 Page 2 of 7 PageID #: 139




       claims in the petition challenge the Bureau of Prisons’ (“BOP”) calculation of his sentence.

       According to the BOP website, petitioner’s projected release date is February 13, 2028.

              On October 4, 2012, petitioner was sentenced in the Eastern District of Michigan for

       three counts of being a felon in possession of a firearm in violation of 18            u.s.c.
       § 922(g)(1),   924(e)(1); on each count, petitioner was sentenced to 300 months, with the

       sentences to be served concurrently. United States v. Black, 2:10-CR-20225-SDD-PJK

       (E.D. Mich.) [Doc. 1111. Following a habeas petition under 28 U.S.C.      §   2255, petitioner

       was resentenced on January 31, 2017; at that time, petitioner was sentenced to 120

       months of imprisonment on count 1, 66 months on count 2, and 66 months on count 3, to

       be served consecutively. Id. [Doc. 173]. This resulted in an aggregate term of 252 months

       of imprisonment, a term within the guideline range which was subsequently affirmed by the

       Sixth Circuit. Id. [Doc. 180].

              Essentially, petitioner’s argument in the instant petition is that because he was

       initially sentenced to concurrent sentences, the time between his initial sentencing and his

       resentencing is time which counts towards all three sentences; therefore, petitioner

       contends that even though his sentences are now to run consecutively, that time must be

       deducted from each of the three sentences. The government filed a response in which it

       argues that the petition should be dismissed or, alternatively, that the Court should grant

       summary judgment to respondent.

                                        II. STANDARD OF REVIEW

              Pursuant to 28 U.S.C.     §   636(b)(1)(c), this Court is required to make a de novo

3’-.   review of those portions of the magistrate judge’s findings to which objection is made.



                                                      2
 Case 5:20-cv-00210-JPB Document 19 Filed 02/17/21 Page 3 of 7 PageID #: 140




However, the Court is not required to review, under a de novo or any other standard, the

factual or legal conclusions of the magistrate judge as to those portions of the findings or

recommendation to which no objections are addressed. Thomas v. Am, 474 U.S. 140,

150 (1985). Nor is this Court required to conduct a de novo review when the party makes

only ‘general and conclusory objections that do not direct the court to a specific error in the

magistrate’s proposed findings and recommendations.” Orpiano            t”.   Johnson, 687 F.2d

44, 47 (4th Cir. 1982).

        In addition, failure to file timely objections constitutes a waiverof de novo review and

the right to appeal this Court’s Order. 28 U.S.C.    §   636(b)(1); Snyder v. Ridenour, 889

F.2d 1363, 1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d 91, 94(4th Cir.

1984). Prose filings must be liberally construed and held to a less stringent standard than

those drafted by licensed attorneys, however, courts are not required to create objections

where none exist. Haines v. Kemner, 404 U.S. 519, 520 (1972); Gordon v. Leeke, 574

F.2d 1147, 1151 (4th Cir. 1971).

       Here, objections to Magistrate Judge Mazzone’s R&R were due within fourteen (14)

days of the date of service. On February 11,2021, the petitioner timely filed his Objections

[Doc. 18]. Accordingly, this Court will review those portions of the R&Rto which objection

was filed under a de novo standard of review. The remainder of the R&R will be reviewed

for clear error.

                                      III. DISCUSSION

       In the R&R, the magistrate judge found that “despite the petitioner’s vehement

argument that the BOP has calculated his resentence incorrectly, the same is simply not



                                               3
 Case 5:20-cv-00210-JPB Document 19 Filed 02/17/21 Page 4 of 7 PageID #: 141




true.” [Doc. 16 at 8]. The R&R clearly lays out the calculation of petitioner’s 252 month

sentence and shows that the SOP’s projected release date for petitioner, June 25, 20281,

is within that sentence. The petitioner’s argument in this case is that when he was

resentenced to consecutive sentences, the time he had served so far should count towards

each sentence, because he was initially sentenced to serve them concurrently. But, as the

magistrate judge observed, “petitioner either fails to recognize or refuses to recognize that

his amended sentence on each count was ordered to run consecutive, and therefore, the

BOP was required to calculate an aggregate sentence of 252 months beginning on

October 3,2021 and awarding him 1032 days of prior custody credit.” [Doc. 16 at 9]. The

magistrate judge found that this case was analogous to Headspeth v. Conley, 126

F.Supp.2d 1004 (S.D. W.Va. 2001)(Haden, J.), aff’d, 19 F. App’x 60(4th Cir. 2001). In

Headspeth, Headspeth was resentenced to a five-year term following the vacation of a

fifteen-year sentence; the fifteen-year sentence was to run concurrently with a ten-year

sentence on a second count, while the resentenced five-year sentence was to run

consecutive to the ten-year sentence. Headspeth argued that he should be credited for

presentence time toward both sentences; the court instead found that:

      because the consecutive five-year sentence on Count Two was ordered to

      run in a different sequence from the original fifteen-year concurrent sentence,

      it commenced at the conclusion of the ten-year sentence. Therefore,

      Petitioner is not entitled to credit on the consecutive five-year sentence for the

      404 days served prior to resentencing. Clearly, it would be contrary to the


1The Court notes that the BOP website now shows petitioner’s release date as February
13, 2028.

                                             4
 Case 5:20-cv-00210-JPB Document 19 Filed 02/17/21 Page 5 of 7 PageID #: 142




       intent of the sentencing court and the later Amended Judgment and

       Commitment Order to credit Petitioner with time served on a sentence

       ordered to be consecutive, rather than concurrent, deliberately chosen to

       effectuate a total sentence of fifteen years.

Headspeth, 126 F.Supp.2d at 1007. Because the magistrate judge found that the same

reasoning applied to this case, the R&R recommends that the petition be denied and

dismissed with prejudice.

       On February 11, 2021, petitioner filed his Opposition to Magistrates Report and

Recommendation [Doc. 18]. Therein, petitioner raises several objections to the R&R.

First, petitioner objects to the fact that the R&R characterizes petitioners argument as

“simply not true,” asserting that it is true. [Doc. 18 at 1]. Second, petitioner objects to the

R&R referencing his projected release date of June 25, 2028, because the BOP might

deny good conduct time “for anyone (sic) of a host of arcane reasons,” and that

“petitioner’s only true release date is 7 December 2031.” [Id.]. Third, petitioner objects to

the R&R’s statement that the differences petitioner asserts between this case and

Headspeth are misplaced, as he argues “each is a matter of concrete fact.” [Id.]. Fourth,

the petitioner objects to the R&R’s statement that accepting petitioner’s argument would

thwart the intent of the sentencing court. [Id. at 1—2]. Finally, in a “Question before the

Court,” petitioner raises a hypothetical, analogizing this case to a contract dispute in which

a party attempts to later charge a “one for one” rather than “three for one” rate. [Id. at 2].

       As an initial matter, this Court finds that the first, third, and fourth objections are the

type of “general and conclusory objections that do not direct the court to a specific error

in the magistrate’s proposed findings and recommendations,” which do not warrant de

                                                5
 Case 5:20-cv-00210-JPB Document 19 Filed 02/17/21 Page 6 of 7 PageID #: 143




novo review. Orpiano v. Johnson, 687 F.2d 44,47(4th Cir 1982). In these objections,

the petitioner merely objects to the fact that the magistrate judge did not accept his

argument without pointing this Court to any basis to reject the R&R’s findings. Accordingly,

these objections are overruled.

       As to the second objection, while the Court agrees with petitioner that it is possible

his projected release date could change, this misses the point the magistrate judge was

making—that the BOP’s projected release date shows that its calculation of petitioner’s

sentence is in line with the intent of the sentencing court. Accordingly, this objection is

overruled.

       As to petitioner’s final objection, in which he analogizes the application of his new

sentence to a breach of contract case, the Court notes that a criminal sentencing is not

analogous to a contract. As the analysis in Headspeth makes clear, petitioner’s time

served priorto resentencing does not apply, in terms of petitioner’s analogy, at a “three-for-

one rate.” This objection is therefore overruled.

                                    IV. CONCLUSION

       Upon careful review of the above, it is the opinion of this Court that the Report and

Recommendation [Doc. 16] should be, and is, hereby ORDERED ADOPTED for the

reasons more fully stated in the magistrate judge’s report. Accordingly, the petitioner’s

objections [Doc. 18] are OVERRULED, respondent’s Motion to Dismiss or for Summary

Judgment [Doc. 12] is hereby GRANTED, and the           § 2241 petition [Doc. 1] is hereby
DENIED and DISMISSED WITH PREJUDICE. The Clerk is directed to STRIKE this mailer

from the active docket of this Court and enter judgment in favor of respondent.


                                              6
 Case 5:20-cv-00210-JPB Document 19 Filed 02/17/21 Page 7 of 7 PageID #: 144




       It is so ORDERED.

       The Clerk is directed to transmit copies of this Order to any counsel of record and

to mail a copy to the pro se petitioner.

       DATED: February 17, 2021.


                                                JOH      STON BAILEY
                                                UNITED STATES DISTRICT JUDGE




                                            7
